UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K [X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2011, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to. Commission file number 001-00434 A. Full title of the plan and the address of the plan, if different from that of the issuer named below:Procter & Gamble 1-4-1 Plan, Procter & Gamble Technical Centres Limited, Cobalt 12, Silver Fox Way, Cobalt Business Park, Newcastle upon Tyne NE27 0QW. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202 REQUIRED INFORMATION Item 1. Audited statements of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). (See Page 2) Item 2. Audited statements of income and changes in plan equity for each of the latest three fiscal years of the plan (or such lesser period as the plan has been in existence). (See Page 3) PROCTER & GAMBLE 1-4-1 PLAN Statements of Net Assets Available for Plan Benefits as of June 30, 2011 and 2010, Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2011, 2010 and 2009, and Report of Independent Registered Public Accounting Firm TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Plan Benefits as of June 30, 2011 and 2010 2 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2011, 2010 and 2009 3 Notes to Financial Statements for the Years Ended June 30, 2011, 2010 and 2009 4-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of the Procter & Gamble 1-4-1 Plan: We have audited the accompanying statements of net assets available for plan benefits of the Procter & Gamble 1-4-1 Plan (“Plan”) as of June 30, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for each of the three years ended June 30, 2011, 2010 and 2009.These financial statements are the responsibility of the plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.
